significant index no department of the treasury internal_revenue_service washington d c feb q q l 9g tax_exempt_and_government_entities_division tep pag re dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan_year ending december named pension_plan subject_to the following conditions has been granted for the above- collateral acceptable to the pension_benefit_guaranty_corporation pbgc will be provided to the plan by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter for each year that the plan is subject_to the funding waiver the hospital makes the following contributions a b dollar_figure june for each calendar_quarter ending march september and december annually and for each applicable subsequent year dollar_figure ending march june september and december dollar_figure annually for each calendar_quarter the hospital must provide proof of payment of all contributions described above to this office using the fax number or address below and to the pbgc the hospital files forms to report the accumulated funding deficiencies and dollar_figure of approximately dollar_figure december that is due under sec_4971 of the internal_revenue_code code copies of the forms should be provided to this office using the fax number or address listed under condition above for the plan years ending respectively and satisfies the excise_tax and your authorized representative agreed to these conditions in a letter dated date if any of these conditions are not satisfied the waiver is retroactively null and void the conditional waiver of the minimum_funding_standard has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance i in the funding_standard_account to zero as of date _ the hospital founded i in physicians and employees the hospital is a not-for-profit hospital that is controlled by the board_of directors the hospital is not aggregated with any other entities for purposes of sec_414 c m or of the code -bed acute care hospital that employs over isa and all priority claims by the end of the hospital filed for protection under chapter of the u s the hospital will complete the payments under the plan of on march bankruptcy code the hospital's plan_of_reorganization was approved on september reorganization by the end of all non-priority claims were to be paid_by september of the hospital’s bankruptcy filing was a significant disruption in operations caused by a temporary decertification from the medicare and medicaid provider programs because of the brief decertification the hospital was unable to receive medicare and medicaid reimbursement various other third party payors cancelled contracts with the hospital vendors commenced collection actions and many of the hospital's employees resigned management personnel operating the hospital at the time reduced the scope of services provided by the hospital which further exacerbated the hospital's deteriorating financial position a primary factor that contributed to the hospital has experienced a business hardship as a result of a variety of factors repaying its creditors as part of the bankruptcy proceedings satisfying certain legal and financial obligations and contending with cash_flow shortages the hospital has concluded its payments to its unsecured creditors under the plan_of_reorganization at the end of debts to secured creditors will be completely satisfied the hospital was paying its creditors dollar_figure for secured and unsecured claims each quarter in due to the satisfaction of the claims under the bankruptcy proceedings the hospital has access to significant monies that it can contribute to the plan in the future the hospital has made a significant effort to fund the plan since the reorganization has been approved according to the information received the hospital has contributed in excess of dollar_figure ceased on september as of january to the plan since september of funded on a current_liability basis _ accruals to the plan the plan was the hospital's prospects for recovery are uncertain however it is clear that the hospital’s financial hardship would be exacerbated by the denial of the waiver additionally denying the request may preclude a financial recovery by the hospital and put the plan at risk of termination hence it has been determined that it is in the best interest of plan participants in the aggregate that the waiver be granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the hospital to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the hospital covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa - this ruling is directed only to the taxpayer that requested it sec_61 kx3 of the code provides that it may not be used or cited by others as precedent when re-filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information we have sent a copy of this letter to the the date of this and to your authorized representative pursuant toa power_of_attorney on file in this offi ice if you have any questions concerning this matter please contact sincerely fon 0_0 ny michael d juliénelle director employee_plans
